Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for damages alleged to be done to crops on account of the improper construction of hard road Eoute 3, which is supposed to have caused poor drainage of the claimant’s land. The land in question has been termed “low land on general level” and from the evidence disclosed by the record it appears that in dry years, crops could always be raised and in wet years they could not raise crops and it does appear that the years in question were exceedingly wet years. The State contends that it would be an impossibility to build a bridge that would take care of the situation following extraordinary heavy rains. The Attorney General also contends that the damages to the crops of this claimant were caused only on low land after extra heavy rainfalls; that the State is not responsible for damages therefrom and from all the evidence this court is of the opinion that the contention of the Attorney General is correct and it is further the opinion of the court that the building of these hard roads throughout the State has been of considerable value to adjacent property owners which ought to be considered wherein there is a claim for damages as in this case. Therefore it is recommended that this claim be denied and the claim dismissed. On March 11, 1931, upon petition for rehearing the following additional opinion was filed: This claim coming on for rehearing and the court after consideration of the petition for rehearing finds no good reason to change the opinion heretofore entered. Therefore the petition for rehearing is denied.